Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 1 of 25




         EXHIBIT 1
Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 2 of 25



       International Electrotechnical Commission
       International Organization for Standardization
       International Telecommunication Union




      IEC             Guidelines for Implementation
                       of the Common Patent Policy
      ISO                    for ITU-T/ITU-R/ISO/IEC
      ITU                                              (23/04/2012)
Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 3 of 25
            Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 4 of 25



Guidelines for Implementation of the Common Patent Policy for
ITU-T/ITU-R/ISO/IEC


Summary

The Guidelines for Implementation of the Common Patent Policy for ITU-T/ITU-R/ISO/IEC are
intended to clarify and facilitate implementation of the Patent Policy, a copy of which can be found
in Annex 1 and also on the web site of each Organization.
The Patent Policy encourages the early disclosure and identification of Patents that may relate to
Recommendations | Deliverables under development. In doing so, greater efficiency in standards
development is possible and potential patent rights problems can be avoided.




History
  Edition
    1.0      Published initial version                                               1 March 2007
    2.0      Published first revision                                                23 April 2012




                                                                                                  i
     Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 5 of 25




ii
              Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 6 of 25


                                                                CONTENTS
Part I – Common guidelines.............................................................................................................. 1
1        Purpose .................................................................................................................................. 1
2        Explanation of terms .............................................................................................................. 1
3        Patent disclosure .................................................................................................................... 2
4        Patent Statement and Licensing Declaration Form ............................................................... 3
         4.1      The purpose of the Declaration Form ...................................................................... 3
         4.2      Contact information ................................................................................................. 4
5        Conduct of meetings .............................................................................................................. 4
6        Patent Information database .................................................................................................. 4
7        Assignment or Transfer of Patent Rights............................................................................... 5


Part II – Organization-specific provisions ........................................................................................ 6
II.1     Specific provisions for ITU ................................................................................................... 6
II.2     Specific provisions for ISO and IEC ..................................................................................... 7


ANNEX 1: COMMON PATENT POLICY FOR ITU-T/ITU-R/ISO/IEC ...................................... 9


ANNEX 2: PATENT STATEMENT AND LICENSING DECLARATION FORM FOR
    ITU-T OR ITU-R RECOMMENDATION | ISO OR IEC DELIVERABLE ....................... 11
ANNEX 3: GENERAL PATENT STATEMENT AND LICENSING DECLARATION
    FORM FOR ITU- T OR ITU-R RECOMMENDATION ..................................................... 15




                                                                                                                                                    iii
     Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 7 of 25




iv
          Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 8 of 25




    Guidelines for Implementation of the Common Patent Policy for
                        ITU-T/ITU-R/ISO/IEC

                                Revision 1, effective 23 April 2012



Part I – Common guidelines

1       Purpose

ITU, in its Telecommunication Standardization Sector (ITU-T) and its Radiocommunication
Sector (ITU-R), ISO and IEC have had patent policies for many years, the purpose being to
provide in simple words practical guidance to the participants in their Technical Bodies in case
patent rights matters arise.

Considering that the technical experts are normally not familiar with the complex issue of patent
law, the Common Patent Policy for ITU-T/ITU-R/ISO/IEC (hereafter referred to as the “Patent
Policy”) was drafted in its operative part as a checklist, covering the three different cases which
may arise if a Recommendation | Deliverable requires licences for Patents to be practiced or
implemented, fully or partly.

The Guidelines for Implementation of the Common Patent Policy for ITU-T/ITU-R/ISO/IEC
(hereafter referred to as the “Guidelines”) are intended to clarify and facilitate implementation of
the Patent Policy, a copy of which can be found in Annex 1 and also on the web site of each
Organization.

The Patent Policy encourages the early disclosure and identification of Patents that may relate to
Recommendations | Deliverables under development. In doing so, greater efficiency in standards
development is possible and potential patent rights problems can be avoided.

The Organizations should not be involved in evaluating patent relevance or essentiality with
regards to Recommendations | Deliverables, interfere with licensing negotiations, or engage in
settling disputes on Patents; this should be left - as in the past - to the parties concerned.

Organization-specific provisions are contained in Part II of this document. However, it is
understood that those Organization-specific provisions shall contradict neither the Patent Policy
nor the Guidelines.



2       Explanation of terms

Contribution: Any document submitted for consideration by a Technical Body.

Free of Charge: The words “Free of Charge” do not mean that the Patent Holder is waiving all of
its rights with respect to the Patent. Rather, “Free of Charge” refers to the issue of monetary
compensation; i.e., that the Patent Holder will not seek any monetary compensation as part of the


                                                                                                       1
             Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 9 of 25



licensing arrangement (whether such compensation is called a royalty, a one-time licensing fee,
etc.). However, while the Patent Holder in this situation is committing to not charging any
monetary amount, the Patent Holder is still entitled to require that the implementer of the relevant
Recommendation | Deliverable sign a license agreement that contains other reasonable terms and
conditions such as those relating to governing law, field of use, warranties, etc.

Organizations: ITU, ISO and IEC.

Patent: The word “Patent” means those claims contained in and identified by patents, utility
models and other similar statutory rights based on inventions (including applications for any of
these) solely to the extent that any such claims are essential to the implementation of a
Recommendation | Deliverable. Essential patents are patents that would be required to implement
a specific Recommendation | Deliverable.

Patent Holder: Person or entity that owns, controls and/or has the ability to license Patents.

Reciprocity: The word “Reciprocity” means that the Patent Holder shall only be required to
license any prospective licensee if such prospective licensee will commit to license its Patent(s)
for implementation of the same relevant Recommendation | Deliverable Free of Charge or under
reasonable terms and conditions.

Recommendations | Deliverables: ITU-T and ITU-R Recommendations are referred to as
“Recommendations”, ISO deliverables and IEC deliverables are referred to as “Deliverables”. The
various types of Recommendation(s) | Deliverable(s) are referred to as “Document types” in the
Patent Statement and Licensing Declaration Form (hereafter referred to as “Declaration Form”)
attached as Annex 2.

Technical Bodies: Study Groups, any subordinate groups and other groups of ITU-T and ITU-R
and technical committees, subcommittees and working groups in ISO and IEC.



3         Patent disclosure

As mandated by the Patent Policy in its paragraph 1, any party participating 1 in the work of the
Organizations should, from the outset, draw their attention to any known Patent or to any known
pending Patent application, either its own or that of other organizations.

In this context, the words “from the outset” imply that such information should be disclosed as
early as possible during the development of the Recommendation | Deliverable. This might not be
possible when the first draft text appears since at this time, the text might be still too vague or
subject to subsequent major modifications. Moreover, that information should be provided in good
faith and on a best effort basis, but there is no requirement for patent searches.

In addition to the above, any party not participating in Technical Bodies may draw the attention of
the Organizations to any known Patent, either their own and/or of any third-party.

____________________
1   In the case of ISO and IEC, this includes any recipient of a draft standard at any stage in the standards
     development process.


2
          Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 10 of 25



When disclosing their own Patents, Patent Holders have to use the Patent Statement and Licensing
Declaration Form (referred to as the “Declaration Form”) as stated in Section 4 of these
Guidelines.

Any communication drawing the attention to any third-party Patent should be addressed to the
concerned Organization(s) in writing. The potential Patent Holder will then be requested by the
Director/CEO of the relevant Organization(s) to submit a Declaration Form, if applicable.

The Patent Policy and these Guidelines also apply to any Patent disclosed or drawn to the attention
of the Organizations subsequent to the approval of a Recommendation | Deliverable.

Whether the identification of the Patent took place before or after the approval of the
Recommendation | Deliverable, if the Patent Holder is unwilling to license under paragraph 2.1 or
2.2 of the Patent Policy, the Organizations will promptly advise the Technical Bodies responsible
for the affected Recommendation | Deliverable so that appropriate action can be taken. Such action
will include, but may not be limited to, a review of the Recommendation | Deliverable or its draft
in order to remove the potential conflict or to further examine and clarify the technical
considerations causing the conflict.



4       Patent Statement and Licensing Declaration Form

4.1     The purpose of the Declaration Form

To provide clear information in the Patent Information databases of each Organization, Patent
Holders have to use the Declaration Form, which is available on the web site of each Organization
(the Declaration Form is included in Annex 2 for information purposes). They must be sent to the
Organizations for the attention, for ITU, of the Directors of the TSB or the BR or, for ISO or IEC,
of the CEOs. The purpose of the Declaration Form is to ensure a standardized submission to the
respective Organizations of the declarations being made by Patent Holders.

The Declaration Form gives Patent Holders the means of making a licensing declaration relative to
rights in Patents required for implementation of a specific Recommendation | Deliverable.
Specifically, by submitting this Declaration Form the submitting party declares its willingness to
license (by selecting option 1 or 2 on the Form) /or its unwillingness to license (by selecting
option 3 on the Form), according to the Patent Policy, Patents held by it and whose licence would
be required to practice or implement part(s) or all of a specific Recommendation | Deliverable.

If a Patent Holder has selected the licensing option 3 on the Declaration Form, then, for the
referenced relevant ITU Recommendation, the ITU requires the Patent Holder to provide certain
additional information permitting patent identification. In such a situation, for any relevant ISO or
IEC Deliverable, the ISO and IEC strongly encourage (but do not require) the Patent Holder to
provide certain additional information permitting patent identification.

Multiple Declaration Forms are appropriate if the Patent Holder wishes to identify several Patents
and classifies them in different options of the Declaration Form for the same Recommendation |
Deliverable or if the Patent Holder classifies different claims of a complex patent in different
options of the Declaration Form.




                                                                                                      3
         Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 11 of 25



Information contained in a Declaration Form may be corrected in case of obvious errors, such as a
typographical mistake in a standard or patent reference number. The licensing declaration
contained in the Declaration Form remains in force unless it is superseded by another Declaration
Form containing more favourable licensing terms and conditions from a licensee's perspective
reflecting (a) a change in commitment from option 3 to either option 1 or option 2, (b) a change in
commitment from option 2 to option 1 or (c) un-checking one or more sub-options contained
within option 1 or 2.

4.2     Contact information

In completing Declaration Forms, attention should be given to supplying contact information that
will remain valid over time. Where possible, the “Name and Department” and e-mail address
should be generic. Also it is preferable, where possible, that parties, particularly multinational
organizations, indicate the same contact point on all Declaration Forms submitted.
With a view to maintaining up-to-date information in the Patent Information database of each
Organization, it is requested that the Organizations be informed of any change or corrections to the
Declaration Form submitted in the past, especially with regard to the contact person.



5       Conduct of meetings

Early disclosure of Patents contributes to the efficiency of the process by which
Recommendations | Deliverables are established. Therefore, each Technical Body, in the course of
the development of a proposed Recommendation | Deliverable, will request the disclosure of any
known Patents essential to the proposed Recommendation | Deliverable.

Chairmen of Technical Bodies will, if appropriate, ask, at an appropriate time in each meeting,
whether anyone has knowledge of patents, the use of which may be required to practice or
implement the Recommendation | Deliverable being considered. The fact that the question was
asked shall be recorded in the meeting report, along with any affirmative responses.

As long as the Organization concerned has received no indication of a Patent Holder selecting
paragraph 2.3 of the Patent Policy, the Recommendation | Deliverable may be approved using the
appropriate and respective rules of the Organization concerned. It is expected that discussions in
Technical Bodies will include consideration of including patented material in a Recommendation |
Deliverable, however the Technical Bodies may not take position regarding the essentiality, scope,
validity or specific licensing terms of any claimed Patents.



6       Patent Information database

In order to facilitate both the standards-making process and the application of Recommendations |
Deliverables, each Organization makes available to the public a Patent Information database
composed of information that was communicated to the Organizations by the means of Declaration
Forms. The Patent Information database may contain information on specific patents, or may
contain no such information but rather a statement about compliance with the Patent Policy for a
particular Recommendation | Deliverable.




4
          Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 12 of 25



The Patent Information databases are not certified to be either accurate or complete, but only
reflect the information that has been communicated to the Organizations. As such, the Patent
Information databases may be viewed as simply raising a flag to alert users that they may wish to
contact the entities who have communicated Declaration Forms to the Organizations in order to
determine if patent licenses must be obtained for use or implementation of a particular
Recommendation | Deliverable.



7       Assignment or Transfer of Patent Rights

In the event a Patent Holder participating in the work of the Organizations assigns or transfers
ownership or control of Patents for which the Patent Holder reasonably believes it has made a
license undertaking to the ITU/ISO/IEC, the Patent Holder shall make reasonable efforts to notify
such assignee or transferee of the existence of such license undertaking. In addition, if the Patent
Holder specifically identified patents to ITU/ISO/IEC, then the Patent Holder shall have the
assignee or transferee agree to be bound by the same licensing commitment as the Patent Holder for
the same patent. If the Patent Holder did not specifically identify the patents in question to
ITU/ISO/IEC, then it shall use reasonable efforts (but without requiring a patent search) to have the
assignee or transferee to agree to be so bound. By complying with the above, the Patent Holder has
discharged in full all of its obligations and liability with regards to the licensing commitments after
the transfer or assignment. This paragraph is not intended to place any duty on the Patent Holder to
compel compliance with the licensing commitment by the assignee or transferee after the transfer
occurs.




                                                                                                     5
         Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 13 of 25




Part II – Organization-specific provisions
II.1  Specific provisions for ITU
ITU-1 General Patent Statement and Licensing Declaration Form
      Anyone may submit a General Patent Statement and Licensing Declaration Form which is
      available on the web sites of ITU-T and ITU-R (the form in Annex 3 is included for
      information purposes). The purpose of this form is to give Patent Holders the voluntary
      option of making a general licensing declaration relative to material protected by Patents
      contained in any of their Contributions. Specifically, by submitting its form, the Patent
      Holder declares its willingness to license its Patents owned by it in case part(s) or all of any
      proposals contained in its Contributions submitted to the Organization are included in
      Recommendation(s) and the included part(s) contain items for which Patents have been filed
      and whose licence would be required to practice or implement Recommendation(s).
      The General Patent Statement and Licensing Declaration Form is not a replacement for the
      “individual” (see clause 4 of Part I) Declaration Form, which is made per Recommendation,
      but is expected to improve responsiveness and early disclosure of the Patent Holder’s
      compliance with the Patent Policy. Therefore, in addition to its existing General Patent
      Statement and Licensing Declaration in respect of its Contributions, the Patent Holder
      should, when appropriate (e.g. if it becomes aware that it has a Patent for a specific
      Recommendation), also submit an "individual" Patent Statement and Licensing Declaration
      Form:
       - for the Patents contained in any of its Contributions submitted to the Organization
           which are included in a Recommendation, any such "individual" Patent Statement and
           Licensing Declarations may contain either the same licensing terms and conditions as
           in the General Patent Statement and Licensing Declaration Form, or more favourable
           licensing terms and conditions from a licensee's perspective as defined in the
           “individual” (see clause 4.1 of Part I) Declaration Form; and
       - for the Patents that the Patent Holder did not contribute to the Organization which are
           included in a Recommendation, any such "individual" Patent Statement and Licensing
           Declarations may contain any of the three options available on the Form (see clause 4.1
           of Part I), regardless of the commitment in its existing General Patent Statement and
           Licensing Declaration.

      The General Patent Statement and Licensing Declaration remains in force unless it is
      superseded by another General Patent Statement and Licensing Declaration form
      containing more favourable licensing terms and conditions from a licensee's perspective
      reflecting (a) a change in commitment from option 2 to option 1 or (b) un-checking one or
      more sub-options contained within option 1 or 2.

      The ITU Patent Information database also contains a record of General Patent Statement and
      Licensing Declarations.




6
         Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 14 of 25



ITU-2 Notification

       Text shall be added to the cover sheets of all new and revised ITU-T and ITU-R
       Recommendations, where appropriate, urging users to consult the ITU Patent Information
       database. The wording is:

            “ITU draws attention to the possibility that the practice or implementation of
            this Recommendation may involve the use of a claimed Intellectual Property
            Right. ITU takes no position concerning the evidence, validity or applicability
            of claimed Intellectual Property Rights, whether asserted by ITU members or
            others outside of the Recommendation development process.

            As of the date of approval of this Recommendation, ITU [had/had not] received
            notice of intellectual property, protected by patents, which may be required to
            implement this Recommendation. However, implementers are cautioned that this
            may not represent the latest information and are therefore strongly urged to
            consult the ITU Patent Information database.”


II.2   Specific provisions for ISO and IEC
ISO/IEC-1 Consultations on draft Deliverables

       All drafts submitted for comment shall include on the cover page the following text:

       “Recipients of this draft are invited to submit, with their comments, notification of any
       relevant patent rights of which they are aware and to provide supporting documentation.”


ISO/IEC-2 Notification

       A published document for which no patent rights are identified during the preparation
       thereof shall contain the following notice in the foreword:

       “Attention is drawn to the possibility that some of the elements of this document may be the
       subject of patent rights. ISO [and/or] IEC shall not be held responsible for identifying any or
       all such patent rights.”

       A published document for which patent rights have been identified during the preparation
       thereof shall include the following notice in the introduction:

       “The International Organization for Standardization (ISO) [and/or] International
       Electrotechnical Commission (IEC) draws attention to the fact that it is claimed that
       compliance with this document may involve the use of a patent concerning (... subject
       matter ...) given in (... subclause ...).

       ISO [and/or] IEC take[s] no position concerning the evidence, validity and scope of this
       patent right.

       The holder of this patent right has assured the ISO [and/or] IEC that he/she is willing to
       negotiate licences under reasonable and non-discriminatory terms and conditions with



                                                                                                    7
         Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 15 of 25



      applicants throughout the world. In this respect, the statement of the holder of this patent
      right is registered with ISO [and/or] IEC. Information may be obtained from:

                     name of holder of patent right ...

                     address ...

      Attention is drawn to the possibility that some of the elements of this document may be the
      subject of patent rights other than those identified above. ISO [and/or] IEC shall not be held
      responsible for identifying any or all such patent rights.”



ISO/IEC - 3 National Adoptions

      Patent Declarations in ISO, IEC and ISO/IEC Deliverables apply only to the ISO and/or
      IEC documents indicated in the Declaration Forms. Declarations do not apply to
      documents that are altered (such as through national or regional adoption). However,
      implementations that conform to identical national and regional adoptions and the
      respective ISO and/or IEC Deliverables, may rely on Declarations submitted to ISO and/or
      IEC for such Deliverables.




8
          Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 16 of 25




                                            ANNEX 1

                    COMMON PATENT POLICY FOR ITU-T/ITU-R/ISO/IEC


The following is a "code of practice" regarding patents covering, in varying degrees, the subject
matters of ITU-T Recommendations, ITU-R Recommendations, ISO deliverables and IEC
deliverables (for the purpose of this document, ITU-T and ITU-R Recommendations are referred to
as “Recommendations”, ISO deliverables and IEC deliverables are referred to as “Deliverables”).
The rules of the "code of practice" are simple and straightforward. Recommendations |
Deliverables are drawn up by technical and not patent experts; thus, they may not necessarily be
very familiar with the complex international legal situation of intellectual property rights such as
patents, etc.

Recommendations | Deliverables are non-binding; their objective is to ensure compatibility of
technologies and systems on a worldwide basis. To meet this objective, which is in the common
interests of all those participating, it must be ensured that Recommendations | Deliverables, their
applications, use, etc. are accessible to everybody.
It follows, therefore, that a patent embodied fully or partly in a Recommendation | Deliverable
must be accessible to everybody without undue constraints. To meet this requirement in general is
the sole objective of the code of practice. The detailed arrangements arising from patents
(licensing, royalties, etc.) are left to the parties concerned, as these arrangements might differ from
case to case.

This code of practice may be summarized as follows:
1       The ITU Telecommunication Standardization Bureau (TSB), the ITU Radio-
        communication Bureau (BR) and the offices of the CEOs of ISO and IEC are not in a
        position to give authoritative or comprehensive information about evidence, validity or
        scope of patents or similar rights, but it is desirable that the fullest available information
        should be disclosed. Therefore, any party participating in the work of ITU, ISO or IEC
        should, from the outset, draw the attention of the Director of ITU-TSB, the Director of
        ITU-BR, or the offices of the CEOs of ISO or IEC, respectively, to any known patent or to
        any known pending patent application, either their own or of other organizations, although
        ITU, ISO or IEC are unable to verify the validity of any such information.
2       If a Recommendation | Deliverable is developed and such information as referred to in
        paragraph 1 has been disclosed, three different situations may arise:
        2.1 The patent holder is willing to negotiate licences free of charge with other parties on a
            non-discriminatory basis on reasonable terms and conditions. Such negotiations are
            left to the parties concerned and are performed outside ITU-T/ITU-R/ISO/IEC.
        2.2 The patent holder is willing to negotiate licences with other parties on a non-
            discriminatory basis on reasonable terms and conditions. Such negotiations are left to
            the parties concerned and are performed outside ITU-T/ITU-R/ISO/IEC.
        2.3 The patent holder is not willing to comply with the provisions of either paragraph 2.1
            or paragraph 2.2; in such case, the Recommendation | Deliverable shall not include
            provisions depending on the patent.




                                                                                                      9
      Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 17 of 25



3    Whatever case applies (2.1, 2.2 or 2.3), the patent holder has to provide a written statement
     to be filed at ITU-TSB, ITU-BR or the offices of the CEOs of ISO or IEC, respectively,
     using the appropriate "Patent Statement and Licensing Declaration" Form. This statement
     must not include additional provisions, conditions, or any other exclusion clauses in excess
     of what is provided for each case in the corresponding boxes of the form.




10
           Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 18 of 25




                                                      ANNEX 2
           PATENT STATEMENT AND LICENSING DECLARATION FORM FOR
            ITU-T OR ITU-R RECOMMENDATION | ISO OR IEC DELIVERABLE




                            Patent Statement and Licensing Declaration
                   for ITU-T or ITU-R Recommendation ~ ISO or IEC Deliverable

                             This declaration does not represent an actual grant of a license

Please return to the relevant organization(s) as instructed below per document type:

 Director                          Director                          Secretary-General                General Secretary
 Telecommunication                 Radiocommunication Bureau         International Organization for   International     Electrotechnical
 Standardization Bureau            International Telecommunication   Standardization                  Commission
 International Telecommunication   Union                             1 chemin de la Voie-Creuse       3 rue de Varembé
 Union                             Place des Nations                 CH-1211 Geneva 20                CH-1211 Geneva 20
 Place des Nations                 CH-1211 Geneva 20,                Switzerland                      Switzerland
 CH-1211 Geneva 20,                Switzerland                       Fax: +41 22 733 3430             Fax: +41 22 919 0300
 Switzerland                       Fax: +41 22 730 5785              Email:                           Email:
 Fax: +41 22 730 5853              Email: brmail@itu.int             patent.statements@iso.org        inmail@iec.ch
 Email: tsbdir@itu.int

 Patent Holder:
 Legal Name
 Contact for license application:
 Name             &
 Department
 Address

 Tel.
 Fax
 E-mail
 URL (optional)
 Document type:
      ITU-T Rec. (*)          ITU-R Rec. (*)           ISO Deliverable (*)                            IEC Deliverable (*)
 (please return the form to the relevant Organization)
      Common text or twin text (ITU-T Rec. | ISO/IEC Deliverable (*)) (for common text or twin text,
 please return the form to each of the three Organizations: ITU-T, ISO, IEC)
      ISO/IEC Deliverable (*) (for ISO/IEC Deliverables, please return the form to both ISO and IEC)
 (*)Number
 (*)Title




                                                    DECLARATION PAGE 1
         Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 19 of 25



Licensing declaration:
The Patent Holder believes that it holds granted and/or pending applications for Patents, the use of which would
be required to implement the above document and hereby declares, in accordance with the Common Patent
Policy for ITU-T/ITU-R/ISO/IEC, that (check one box only):

           1.        The Patent Holder is prepared to grant a Free of Charge license to an unrestricted number of
           applicants on a worldwide, non-discriminatory basis and under other reasonable terms and conditions
           to make, use, and sell implementations of the above document.
           Negotiations are left to the parties concerned and are performed outside the ITU-T, ITU-R, ISO or
           IEC.
           Also mark here __ if the Patent Holder’s willingness to license is conditioned on Reciprocity for the
           above document.
                  Also mark here __ if the Patent Holder reserves the right to license on reasonable terms and
                  conditions (but not Free of Charge) to applicants who are only willing to license their Patent,
                  whose use would be required to implement the above document, on reasonable terms and
                  conditions (but not Free of Charge).
           2.        The Patent Holder is prepared to grant a license to an unrestricted number of applicants on a
           worldwide, non-discriminatory basis and on reasonable terms and conditions to make, use and sell
           implementations of the above document.
           Negotiations are left to the parties concerned and are performed outside the ITU-T, ITU-R, ISO, or
           IEC.
           Also mark here __ if the Patent Holder’s willingness to license is conditioned on Reciprocity for the
           above document.
           3.        The Patent Holder is unwilling to grant licenses in accordance with provisions of either 1 or
           2 above.
           In this case, the following information must be provided to ITU, and is strongly desired by ISO and
           IEC, as part of this declaration:
           - granted patent number or patent application number (if pending);
           - an indication of which portions of the above document are affected;
           - a description of the Patents covering the above document.
Free of Charge: The words “Free of Charge” do not mean that the Patent Holder is waiving all of its rights with
respect to the Patent. Rather, “Free of Charge” refers to the issue of monetary compensation; i.e., that the
Patent Holder will not seek any monetary compensation as part of the licensing arrangement (whether such
compensation is called a royalty, a one-time licensing fee, etc.). However, while the Patent Holder in this
situation is committing to not charging any monetary amount, the Patent Holder is still entitled to require that
the implementer of the same above document sign a license agreement that contains other reasonable terms and
conditions such as those relating to governing law, field of use, warranties, etc.
Reciprocity: The word “Reciprocity” means that the Patent Holder shall only be required to license any
prospective licensee if such prospective licensee will commit to license its Patent(s) for implementation of the
same above document Free of Charge or under reasonable terms and conditions.
Patent: The word “Patent” means those claims contained in and identified by patents, utility models and
other similar statutory rights based on inventions (including applications for any of these) solely to the extent
that any such claims are essential to the implementation of the same above document. Essential patents are patents
that would be required to implement a specific Recommendation | Deliverable.




                                            DECLARATION PAGE 2
           Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 20 of 25




 Patent Information (desired but not required for options 1 and 2; required in ITU for option 3 (NOTE))



 No.           Status                  Country           Granted Patent Number                    Title
                                                                   or
         [granted/ pending]                              Application Number (if
                                                                pending)
  1

  2

  3

  4

  5

  6

  7

  8

  9

 10



 □     Check here if additional patent information is provided on additional pages.



NOTE: For option 3, the additional minimum information that shall also be provided is listed in the
option 3 box above.



 Signature (include on final page only):
 Patent Holder
 Name of authorized person
 Title of authorized person
 Signature
 Place, Date
FORM: 23 April 2012




                                                     DECLARATION PAGE 3
Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 21 of 25
          Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 22 of 25


                                                 ANNEX 3
   GENERAL PATENT STATEMENT AND LICENSING DECLARATION FORM FOR
                  ITU-T OR ITU-R RECOMMENDATION

                                              General Patent Statement and Licensing Declaration
                                                       for ITU-T or ITU-R Recommendation


                           This declaration does not represent an actual grant of a license

Please return to the relevant bureau:
 Director                                                        Director
 Telecommunication Standardization Bureau                        Radiocommunication Bureau
 International Telecommunication Union                           International Telecommunication Union
 Place des Nations                                               Place des Nations
 CH-1211 Geneva 20,                                              CH-1211 Geneva 20,
 Switzerland                                                     Switzerland
 Fax: +41 22 730 5853                                            Fax: +41 22 730 5785
 Email: tsbdir@itu.int                                           Email: brmail@itu.int


 Patent Holder:
 Legal Name
 Contact for license application:
 Name             &
 Department
 Address

 Tel.
 Fax
 E-mail
 URL (optional)
 Licensing declaration:
 In case part(s) or all of any proposals contained in Contributions submitted by the Patent Holder above are
 included in ITU-T/ITU-R Recommendation(s) and the included part(s) contain items for which Patents have
 been filed and whose use would be required to implement ITU-T/ITU-R Recommendation(s), the above Patent
 Holder hereby declares, in accordance with the Common Patent Policy for ITU-T/ITU-R/ISO/IEC (check one
 box only):

           1.       The Patent Holder is prepared to grant a Free of Charge license to an unrestricted number of
           applicants on a worldwide, non-discriminatory basis and under other reasonable terms and conditions
           to make, use, and sell implementations of the relevant ITU-T/ITU-R Recommendation.

           Negotiations are left to the parties concerned and are performed outside the ITU-T/ITU-R.

           Also mark here __ if the Patent Holder’s willingness to license is conditioned on Reciprocity for the
           above ITU-T/ITU-R Recommendation.

                 Also mark here __ if the Patent Holder reserves the right to license on reasonable terms and
                 conditions (but not Free of Charge) to applicants who are only willing to license their patent
                 claims, whose use would be required to implement the above ITU-T/ITU-R Recommendation, on
                 reasonable terms and conditions (but not Free of Charge).




                                                DECLARATION PAGE 1
          Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 23 of 25


           2.      The Patent Holder is prepared to grant a license to an unrestricted number of applicants on a
           worldwide, non-discriminatory basis and on reasonable terms and conditions to make, use and sell
           implementations of the relevant ITU-T/ITU-R Recommendation.

           Negotiations are left to the parties concerned and are performed outside the ITU-T/ITU-R.

            Also mark here __ if the Patent Holder’s willingness to license is conditioned on Reciprocity for the
            above ITU-T/ITU-R Recommendation.
 Free of Charge: The words “Free of Charge” do not mean that the Patent Holder is waiving all of its rights with
 respect to the Patent. Rather, “Free of Charge” refers to the issue of monetary compensation; i.e., that the
 Patent Holder will not seek any monetary compensation as part of the licensing arrangement (whether such
 compensation is called a royalty, a one-time licensing fee, etc.). However, while the Patent Holder in this
 situation is committing to not charging any monetary amount, the Patent Holder is still entitled to require that
 the implementer of the relevant ITU-T/ITU-R Recommendation sign a license agreement that contains other
 reasonable terms and conditions such as those relating to governing law, field of use, warranties, etc.

 Reciprocity: The word “Reciprocity” means that the Patent Holder shall only be required to license any
 prospective licensee if such prospective licensee will commit to license its Patent(s) for implementation of the
 relevant ITU-T/ITU-R Recommendation Free of Charge or under reasonable terms and conditions.

 Patent: The word “Patent” means those claims contained in and identified by patents, utility models and
 other similar statutory rights based on inventions (including applications for any of these) solely to the extent
 that any such claims are essential to the implementation of the relevant Recommendation | Deliverable. Essential
 patents are patents that would be required to implement a specific Recommendation | Deliverable.
 Signature:
 Patent Holder
 Name of authorized person
 Title of authorized person
 Signature
 Place, Date
FORM: 23 April 2012




                                             DECLARATION PAGE 2
Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 24 of 25
Case 5:20-cv-08650 Document 1-1 Filed 12/07/20 Page 25 of 25




                                                  Printed in Switzerland
                                                            GENEVA, 2012
